DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representatives Jeffrey Costellia on 07/29/2021.

The application has been amended as follows: 
Claim 1 (currently amended): An electronic device comprising: 
a display portion with a first curved surface; and a battery with a second curved
surface, the battery comprising a portion overlapping with the display portion;
a circuit board; 
a transmission/reception circuit and 
a film including a strip-like leaf spring, the film configured to wind around an arm of a human,
 wherein the battery comprises a first current collector, a second current collector, a first active material layer, and a second active material layer, 

wherein the display portion is electrically connected to the circuit board with an FPC, 
wherein the circuit board comprises a charging circuit, a driver circuit, a power supply circuit, and a video signal processing circuit, 
wherein the transmission/reception circuit comprises an antenna, an RF power feeding converter, and a communication circuit, 
wherein the transmission/reception circuit transmits and receives image data and audio data to/from an outside of the electronic device, and 
wherein the transmission/reception circuit is configured to supply power from an external device to the electronic device to charge the battery wirelessly.
Claim 7 (currently amended): An electronic device comprising: 
a display portion with a first curved surface; and 
a battery with a second curved surface, the battery comprising a portion overlapping with the display portion; 
a circuit board; 
a transmission/reception circuit and a unit configured to make the electronic device worn on a human body, 
wherein the battery comprises a first current collector, a second current collector, a first active material layer, and a second active material layer, 
wherein the battery is electrically connected to the circuit board with a terminal, 
wherein the display portion is electrically connected to the circuit board with an FPC, 

wherein the transmission/reception circuit comprises an antenna, an RF power feeding converter, and a communication circuit, 
wherein the transmission/reception circuit transmits and receives image data and audio data to/from an outside of the electronic device, and 
wherein the transmission/reception circuit is configured to supply power from an external device to the electronic device to charge the battery wirelessly.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 7: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising a display with a curved overlaps with a battery having a curve surface, a film including a strip-like leaf spring, the film configured to wind around an arm of a human, wherein the battery comprises a first current collector, a second current collector, a first active material layer, and a second active material layer, wherein the display portion is electrically connected to the circuit board with an FPC, wherein the circuit board comprises a charging circuit, a driver circuit, a power supply circuit, and a video signal processing circuit, wherein the transmission/reception circuit comprises an antenna, an RF power feeding converter, 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising a display with a curved overlaps with a battery having a curve surface, a unit configured to make the electronic device worn on a human body, wherein the battery comprises a first current collector, a second current collector, a first active material layer, and a second active material layer, wherein the display portion is electrically connected to the circuit board with an FPC, wherein the circuit board comprises a charging circuit, a driver circuit, a power supply circuit, and a video signal processing circuit, wherein the transmission/reception circuit comprises an antenna, an RF power feeding converter, and a communication circuit, wherein the transmission/reception circuit transmits and receives image data and audio data to/from an outside of the electronic device, and wherein the transmission/reception circuit is configured to supply power from an external device to the electronic device to charge the battery wirelessly. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-6, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks:
The examiner considered Ishii (US 2005/0174302) as the closest prior art.
Ishii (figs. 1-7) teaches an electronic device comprising: a display portion (11) with a first curved surface (fig. 5); and a battery (13; “power supply 13…is composed of a lithium polymer battery”, Par. [0077]) with a second curved surface (fig. 5), the battery including a portion overlapping with the display portion (display unit 11 overlaps the battery 13, fig. 5).
Ishii does not disclose a transmission/reception circuit and a unit or a film including a strip-like leaf spring configured to make the electronic device worn on a human body, wherein the battery comprises a first current collector, a second current collector, a first active material layer, and a second active material layer, wherein the battery is electrically connected to the circuit board with a terminal, wherein the display portion is electrically connected to the circuit board with an FPC, wherein the circuit board comprises a charging circuit, a driver circuit, a power supply circuit, and a video signal processing circuit, wherein the transmission/reception circuit comprises an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        

/HUNG S. BUI/Acting Patent Examiner, 2841/2800